Title: To James Madison from James Monroe, 14 April 1814
From: Monroe, James
To: Madison, James


        
          Department of State April 14. 1814
        
        The Secretary of State to whom was referred several Resolutions of the Senate of the 2d Feby and 9 March last, has the honor to submit to the President the following report:
        Altho’ these resolutions are of different dates, and refer to subjects in some respects distinct in their nature, yet as they are connected in others of considerable importance which bear essentially on the conduct of both parties in the present war, it is thought proper to comprize them in the same report.
        The first of these resolutions calls for the names of the individuals who were selected from the American prisoners of War and sent to G. Britain for trial; their places of residence in the United States; the times when, and the Courts by which they were admitted to become citizens, the regiments to which they belong, when and where they were taken, with copies of any official correspondence respecting the treatment of prisoners of war, and of any orders for retaliation on either side.
        The other resolutions request information of the conduct of Great Britain towards her native subjects, taken in arms against her, and of the general practice of the nations of Europe relative to naturalization, and the employment in war, each, of the subjects of the other; of the cases, with their circumstances, in which any civilized nation has punished its native subjects taken in arms against it, for which punishment retaliation was inflicted, by the nation in whose service they were taken. And lastly
        Under what circumstances and on what grounds G. Britain has refused to discharge native citizens of the United States impressed into her service, and what has been her conduct towards American seamen on board her ships of war, at, and since the commencement of the present war with the United States.
        The paper marked A contains the names of the American prisoners who were sent to England for trial by the British Commander in Canada; of the Corps to which they belong; of the times when, and of the places where, they were taken. Of their places of residence in the United States; of the times and the courts in which they were admitted to become citizens, there is no evidence in this Department, nor is there any to show whether they were naturalized or native citizens of the United States. This paper contains also a copy of the orders of both Govts for retaliation and of the correspondence between their respective Commissaries, concerning the treatment of prisoners.
        The paper marked B states various grounds on which the British Government has refused to deliver up American seamen, impressed into the

British service on the application of the Agents of the United States, regularly authorized to demand them, with the correspondence relating to the same. It communicates also such information as this Department has been able to obtain, of the conduct of the British Govt. towards American seamen on board British ships of war, at, and since the commencement of the present war. Among the causes assigned for their detention, the following are the most deserving of notice.
        
          1 That they had no documents, or that their documents were irregular.
          2 That they were released from prison in Gottenburg.
          3 That they were exchanged as British subjects.
          4 Were said to be impostors.
          5 To have married in England.
          6 Did not answer the descriptions given of them in their protections.
          7 Had attempted to desert.
          8 Were sent into the service for smuggling.
          9 Were not to be found on board of the ship stated.
          10 Had voluntarily entered into the British service.
          11 Were natives of foreign Countries, Prussia Sweden, Italy &c.
        
        It is possible that some of the seamen whose discharges were demanded, may not have been native Citizens of the United States, but very presumable that the greater part were. Indeed the pretext assigned for their detention seems to admit it. Had they been native subjects of England, being there, their origin might have been traced. But that is the ground in few instances only. In urging that some had no protections or that their protections were irregular; that others had been exchanged as British prisoners; were impostors; had attempted to desert; did not answer the protections given them; were natives of Prussia, Sweden &c it is fairly to be inferred that the public authority in England, to whom this duty is assigned, sought rather to evade the application, than to justify the refusal. The pretext that some were natives of Prussia, Sweden &c deserves particular attention. On this circumstance the Secretary will remark only, that in extending impressment, in American vessels, to persons who could not be mistaken for British subjects, and refusing to surrender them, on application, to the voluntary service from which they were taken, it is evident that the recovery of British seamen, has not been the sole object of the practice.
        By the report of the American Commissary of prisoners in England it appears that a considerable number of our seamen have been transferred from British ships of war, to prisons; that their exchange for British seamen taken in battle was demanded, in the first instance; but that that claim seems to have been since waved. It might have been expected that the British Govt, on being satisfied, that these men, or that any of them, were American citizens, would have liberated and sent them home, at its

own charge. They are however, still held prisoners in confinement. That many of them, if not all, are native citizens, cannot be doubted, for had the proof not been irresistible, it cannot be presumed, while so many others are detained on board British ships of war, that these would have been exempted from that service. That many are still detained on board British ships of war may be fairly inferred, even without other evidence, from the indiscriminate manner of British impressment; from the distant service in which the men thus impressed are often necessarily employed, depriving their friends of an opportunity to communicate with them; and from the inconsiderable number discharged, compared with that which has been demanded. Without relying altogether, on the reports heretofore made to Congress, by this Department, the letter of Commodore Rogers, hereunto annexed, affords data from which an estimate may be formed. On this point, the correspondence between Genl Taylor and the Captain of the British ship the Dragon, and Commre. Decatur and Comre. Capel, deserve also particular attention. If the British Govt. would order a strict search to be made, thro’ the British Navy, for American seamen, it would then be seen how many of our native citizens have participated in the lot of the unfortunate men mentioned in the correspondences referred to.
        The contrast which these documents present, in the pretensions and conduct of G. Britain, with the pretensions and conduct of the United States, cannot fail to make a deep impression in favor of the latter. The British Govt. impresses into its Navy native citizens of the United States, and compels them to serve in it, and in many instances, even to fight against their country, while it arrests as traitors and menaces with death, persons suspected to be native British subjects, for having fought under our standard, against British forces, altho’ they had voluntarily entered into our army, after having emigrated to the United States, and incorporated themselves into the American society. The United States, on the other hand, have forced no persons into their service, nor have they sought, nor are they disposed to punish any, who, after having freely emigrated to any part of the British dominions and settled there, may have entered voluntarily into the British army.
        The remaining enquiries relate to objects, other than the immediate conduct of the parties in the present war. They demand information of the conduct of G. Britain, and of other powers in past times, without limitation in the retrospect, in circumstances, bearing on the question of retaliation. The information required relates to the following points.
        
          1 The conduct of G. Britain and the other nations of Europe as to naturalization, and the employment in war, each, of the subjects of the other.
          2 As to the punishment of their native subjects taken in arms against them, in the service of other powers.
          
          3 Examples of retaliation, by the latter in such cases.
        
        These enquiries necessarily involve an extensive research into the history and jurisprudence of the nations of Europe. For so important a task, the other duties of the Secretary of State, have altogether disqualified him, since the call was made. The approaching close of the Session does not leave him time for more than the following observations:
        That all the nations of Europe naturalize foreigners:
        That they all employ in their service the subjects of each other, and frequently against their native countries, even when not regularly naturalized:
        That they all allow their own subjects to emigrate to foreign Countries:
        That altho’ examples may be found of the punishment of their native subjects taken in arms against them, the examples are few, and have either been marked by peculiar circumstances, taking them out of the controverted principle, or have proceeded from the passions or policy of the occasion. Even in prosecutions & convictions having the latter origin, the final act of punishment, has, with little exception, been prevented by a sense of equity and humanity, or a dread of retaliation. It is confidently believed that no instance can be found in which the alleged purposes of the enemy against the 23 prisoners in question, under all the circumstances which belong to their case, even should any of them not have been regularly naturalized, are countenanced by the proceedings of any European nation:
        That if no instances occur of retaliation, in the few cases requiring it, or in any of them, by the Govts employing such persons, it has been, as is presumed, because the punishment which had been inflicted by the native Country, might be accounted for on some principle other than its denial of the right of emigration and naturalization. Had the Government, employing the persons so punished by their native country retaliated in such cases, it might have incurred the reproach either of countenancing acknowledged crimes, or of following the example of the other party in acts of cruelty, exciting horror, rather than of fulfilling its pledge to innocent persons in support of rights fairly obtained, and sanctioned by the general opinion, and practice of all the nations of Europe, ancient and modern. All which is respectfully submitted.
        
          Jas. Monroe
        
      